UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-1445 HAVERTY FURNITURE COMPANIES, INC. Maryland 58-0281900 (State of Incorporation) (IRS Employer Identification Number) 780 Johnson Ferry Road, Suite 800 Atlanta, Georgia (Address of principal executive offices) (Zip Code) (404) 443-2900 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange on which registered Common Stock ($1.00 Par Value) New York Stock Exchange, Inc. Class A Common Stock ($1.00 Par Value) New York Stock Exchange, Inc. Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of June 30, 2012, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $231,385,309 (based on the closing sale prices of the registrant’s two classes of common stock as reported by the New York Stock Exchange). There were 19,510,253 shares of common stock and 2,739,323 shares of Class A common stock, each with a par value of $1.00 per share outstanding at February 28, 2013. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the Annual Meeting of Stockholders to be held May10,2013 are incorporated by reference in Part III. HAVERTY FURNITURE COMPANIES, INC. Annual Report on Form 10-K for the year ended December 31, 2012 Table of Contents Page PART I Item 1. Business 2 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosures 10 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A. Controls and Procedures 24 Item 9B. Other Information 27 PART III Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accounting Fees and Services 28 PART IV Item 15. Exhibits, Financial Statement Schedules 28 FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition.These statements are within the meaning of Section 27A of the Securities Act of 1933 and Section 21F of the Securities Exchange Act of 1934. Forward-looking statements include, but are not limited to: · projections of sales or comparable store sales, gross profit, SG&A expenses, capital expenditures or other financial measures; · descriptions of anticipated plans or objectives of our management for operations or products; · forecasts of performance; and · assumptions regarding any of the foregoing. Because these statements involve anticipated events or conditions, forward-looking statements often include words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “target,” “can,” “could,” “may,” “should,” “will,” “would,” or similar expressions. These forward-looking statements are based upon assessments and assumptions of management in light of historical results and trends, current conditions and potential future developments that often involve judgment, estimates, assumptions and projections. Forward-looking statements reflect current views about our plans, strategies and prospects, which are based on information currently available. Although we believe that our plans, intentions and expectations as reflected in or suggested by any forward-looking statements are reasonable, they are not guarantees.Actual results may differ materially from our anticipated results described or implied in our forward-looking statements, and such differences may be due to a variety of factors. Our business could also be affected by additional factors that are presently unknown to us or that we currently believe to be immaterial to our business. Discussed elsewhere in further detail in this report are some important risks, uncertainties and contingencies which could cause our actual results, performance or achievements to be materially different from any forward-looking statements made or implied in this report. Forward-looking statements are only as of the date they are made and they might not be updated to reflect changes as they occur after the forward-looking statements are made.We assume no obligations to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. In evaluating forward-looking statements, you should consider these risks and uncertainties, together with the other risks described from time to time in our other reports and documents filed with the Securities and Exchange Commission, or SEC, and you should not place undue reliance on those statements. We intend for any forward-looking statements to be covered by, and we claim the protection under, the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. 1 ITEM 1.BUSINESS Unless otherwise indicated by the context, we use the terms “Havertys," "we," "our," or "us" when referring to the consolidated operations of Haverty Furniture Companies, Inc. Overview Havertys is a specialty retailer of residential furniture and accessories. Our founder, J.J. Haverty began the business in 1885 in Atlanta, Georgia with one store and made deliveries using horse-drawn wagons. The Company grew to 18 stores and accessed additional capital for growth through its initial public offering in October 1929. Havertys has grown to over 100 stores in 17 states in the Southern and Midwest regions. All of our retail locations are operated using the Havertys name and we do not franchise our stores. Our customers are generally college educated women in middle to upper-middle income households. Our brand recognition is very high in the markets we serve and consumer surveys indicate Havertys is associated with a high level of quality, fashion, value and service. Merchandise and Revenues We develop our merchandise assortment with the diverse tastes of the “on trend” consumer in mind.A wide range of styles from traditional to contemporary are offered in our core assortment. Our merchandise presentation is also tailored to the needs and tastes of the local markets we serve emphasizing more “coastal,” “western” or “urban” looks as appropriate.The ability for the on trend consumer to express herself with our custom upholstery programs and eclectic looks have been particularly well received. We provide our customers a wide selection of products and styles and most of the furniture merchandise we carry bears the Havertys brand.We have avoided utilizing lower quality, promotional price-driven merchandise favored by many national chains, which we believe would devalue the Havertys brand with the consumer.We compliment our brand by offering a small select group of products with the quality names of Bernhardt® andLauren Ralph Lauren Home®.We carry only nationally well-known mattress product lines such as Sealy®, Serta® and Tempur-Pedic®. The following table sets forth the approximate percentage contributions by product and service to our gross revenues for the past three years: Yearended December 31, Merchandise: Case Goods Bedroom Furniture 19.4 % 19.7 % 20.1 % Dining Room Furniture Occasional Upholstery Mattresses Accessories and Other (1) Credit Service Charges 100.0 % 100.0 % 100.0 % (1)Includes delivery charges and product protection. 2 Our customers use varying methods to purchase or finance their sales.As an added convenience to our customers, we offer financing by a third-party finance company or through an internal revolving charge credit plan.Sales financed by the third-party provider are not Havertys’ receivables; accordingly, we do not have any credit risk or servicing responsibility for these accounts, and there is no credit or collection recourse to Havertys. The most popular programs offered through the third-party provider for 2012 were no interest offers requiring monthly payments over periods of 18 to 36 months. We also maintain a small in-house financing program for our customers with the offer most frequently chosen carrying no interest for 12 months and requiring equal monthly payments. This program generates very minor credit revenue and is for credit worthy customers who prefer financing with the retailer directly or who are not able to quickly establish sufficient credit with other providers on comparable terms. The following summarizes the different purchasing methods used as a percent of amount due from customers including sales tax: Year Ended December 31, Cash or check % % % Credit or debit cards Third-party financed Havertys financed % % % Stores As of December 31, 2012, we operated 122 stores serving 81 cities in 17 states with approximately 4.4 million retail square feet.We strive to have our stores reflect the distinctive style and comfort consumers expect to find when purchasing their home furnishings.The store’s curb appeal is important to the type of middle to upper-middle income consumer that we target and our use of classical facades and attractive landscaping complements the quality and style of our merchandise.Interior details are also important for a pleasant and inviting shopping experience.We are currently refreshing many of our locations with improved merchandise layouts, new paint colors and in-store signage.This effort, which we named “Bright Inspirations,” began in late 2010 and will continue through 2013.Elements of the concept include creating impact zones, merchandise stories and destination departments.Consumer input was used in the development and actual customer comments are incorporated into the signage. There are a number of available “empty boxes” within our geographic footprint for us to consider.We are also evaluating our existing stores for expansion, relocation or closure.We expect a net decrease in 2013 in our retail square footage of approximately 1.0%. Social Media and Internet Our goal is to engage the customer where they are.Since our target customers spend a great deal of time on-line and with social media, we strive to communicate with them in that space.Most interactions are centered around home fashion ideas and inspiration.Some customer issues do arise and we work to take care of the customer and hopefully have them acknowledge that in the social media space. Our website has proven to be useful in reaching the growing number of consumers that use the internet to pre-shop before going to a store.The site also provides our sales associates a tool to further engage the customer while she is in the store and extend her shopping experience when she returns home.We limit on-line sales of our furniture to within our delivery network, and accessories to the continental United States.We believe that a direct-to-customer business complements our retail store operations by building brand awareness and is an effective advertising vehicle. 3 Our website features a variety of shopping tools including customized merchandise views, room planners and delivery availability.We also have a large number of product reviews written by our customers which are important to shoppers.Our site allows consumers to develop “wish lists,” place orders on-line and set delivery of their purchases.Features for in-store or web post-purchases include “follow the truck” for deliveries and other customer service opportunities. Our website received approximately 7.4 million unique visitors during 2012, a 14% increase over 2011.The “ratings and reviews” portion of our site had over 600,000 sessions and we had more than 15 entries per day on product Q&A.Our Facebook page has an average daily reach of 158,000 and at December 31, 2012 we had 135,000 fans.We recently initiated a blog site which is receiving 10,000 visits per week.Although sales placed via our website are minor, sales dollars increased 5.3% in 2012 compared to 2011. Suppliers We have developed strong relationships with our suppliers and believe that we receive excellent pricing and service from our key vendors due to the volume and reliability of our purchase commitments.We buy our merchandise from numerous foreign and domestic manufacturers and importers, the largest ten of which accounted for approximately 52.4% of our purchasing spending during 2012.Wood products, or “case goods,” are generally imported from Asia, with less than 17% of our selected case goods at December 31, 2012 produced domestically.Upholstered items are not as heavily imported, with the exception of our leather products.Approximately 73% of our leather merchandise selection was imported from Mexico or Asia during 2012. Supply Chain The longer lead times required for deliveries from overseas factories and the production of merchandise exclusively for Havertys makes it imperative for us to have both warehousing capabilities and effective supply chain control.Our Eastern Distribution Center has sufficient capacity to store imported goods and flow product from our domestic upholstery suppliers.The implementation of operating standards in our warehouse and delivery functions, and the use of certain technologies, provide measurements for determining staffing needs and increasing productivity.Our merchandising team provides input to the ordering process such that we currently have overall inventory levels within an appropriate range and have reduced the amount of written sales awaiting product for delivery.Advancements in the availability of real-time information allow our supply chain team to more closely follow our import orders from the manufacturing plant through each stage of transit.Using this data we can more accurately set customer delivery dates prior to receipt of product. Competition The retail sale of home furnishings is a highly fragmented and competitive business. The degree and sources of competition vary by geographic area. We compete with numerous individual retail furniture stores as well as chains and certain department stores. Department stores benefit competitively from more established name recognition in specific markets, a larger customer base due to their non-furnishings product lines and proprietary credit cards. Furniture manufacturers have also opened their own dedicated retail stores in an effort to control and protect the distribution prospects of their branded merchandise. We believe Havertys is uniquely positioned in the marketplace, with a targeted mix of merchandise that appeals to customers who are somewhat more affluent than those of competitive price-oriented furniture store chains. Our ability to make prompt delivery of orders through maintenance of inventory,the expansion of our custom order capabilities and tailoring merchandise to customers’ desires on a local market basis are we believe significant competitive advantages. We believe our on-line presence provides a seamless omni-channel approach that many of our competitors do not have or can not replicate.We also consider our experienced sales personnel and excellent customer service as important factors in our competitive success. 4 Employees As of December 31, 2012, we had approximately 3,250 employees: 2,442 in individual retail store operations, 164 in our corporate and credit operations, 47 in our customer-service call centers, and 597 in our warehouse and delivery points.None of our employees is a party to any union contract. Trademarks and Domain Names We have registered our various logos, trademarks and service marks.We believe that our trademark position is adequately protected in all markets in which we do business.In addition, we have registered and maintain numerous internet domain names including “havertys.com.”Collectively, the trademarks, service marks and domain names that we hold are of material importance to us. Governmental Regulation Our operations are required to meet federal, state and local regulatory standards in the areas of safety, health and environmental pollution controls. Historically, compliance with these standards has not had a material adverse effect on our operations. We believe that our facilities are in compliance, in all material respects, with applicable federal, state and local laws and regulations concerned with safety, health and environmental protection. The products we sell are subject to federal regulatory standards including, but not limited to, those outlined in the Consumer Product Safety Improvement Act.We have contracts with the third parties that supply our merchandise that require their products be in compliance with these standards.We believe that the items we sell are in substantial compliance with the regulatory standards governing such products. The extension of credit to consumers is a highly regulated area of our business. Numerous federal and state laws impose disclosure and other requirements on the origination, servicing and enforcement of credit accounts. These laws include, but are not limited to, the Federal Truth and Lending Act, Equal Credit Opportunity Act, Credit CARD Act, and Federal Trade Commission Act. State laws impose limitations on the maximum amount of finance charges that we can charge and also impose other restrictions on consumer creditors, such as us, including restrictions on collection and enforcement. We routinely review our contracts and procedures to ensure compliance with applicable consumer credit laws. Failure on our part to comply with applicable laws could expose us to substantial penalties and claims for damages and, in certain circumstances, may require us to refund finance charges already paid and to forego finance charges not yet paid under non-complying contracts. We believe that we are in substantial compliance with all applicable federal and state consumer credit and collections laws. Available Information Filings with the SEC As a public company, we regularly file reports and proxy statements with the Securities and Exchange Commission. These reports are available on our website as soon as reasonably practicable after they are filed with, or furnished to, the SEC. Our internet address is www.havertys.com and contains, among other things, our annual report on Form 10-K, proxy statement, quarterly reports on Form 10-Q and current reports on Form 8-K.These reports are reached via the “Investors” tab on the home page and then “SEC filings.” The information on the website listed above is not and should not be considered part of this annual report on Form 10-K and is not incorporated by reference in this document. 5 ITEM 1A. RISK FACTORS The following discussion of risk factors contains forward-looking statements. These risk factors may be important to understanding any statement in this annual report on Form 10-K or elsewhere. The following information should be read in conjunction with Part II, Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (MD&A), and the consolidated financial statements and related notes in Part II, Item 8. “Financial Statements and Supplementary Data” of this Form 10-K. We routinely encounter and address risks, some of which will cause our future results to be different – sometimes materially different – than we presently anticipate. The following factors, as well as others described elsewhere in this report or in our other filings with the SEC, that could materially affect our business, financial condition or operating results should be carefully considered.Below, we describe certain important operational and strategic risks and uncertainties, but they are not the only risks we face. Our reactions to material future developments, as well as our competitors’ reactions to those developments, may also impact our business operations or financial results.If any of the following risks actually occur, our business, financial condition or operating results may be adversely affected. Changes in economic conditions could adversely affect demand for our products. A large portion of our sales represent discretionary spending by our customers. A number of economic factors including, but not limited to, availability of consumer credit, interest rates, consumer confidence and debt levels, retail trends, housing starts, sales of new and existing homes,housing values, and the level of mortgage refinancing generally affect demand for our products. Persistent high unemployment rates, rising food and energy costs, and higher personal taxes adversely affect demand. A decline in economic activity and conditions in the markets in which we operate would adversely affect our financial condition and results of operations. We face significant competition from national, regional and local retailers of home furnishings. The retail market for home furnishings is highly fragmented and intensely competitive. We currently compete against a diverse group of retailers, including national department stores, regional or independent specialty stores, and dedicated franchises of furniture manufacturers. National mass merchants such as COSTCO also have limited product offerings. We also compete with retailers that market products through store catalogs and the Internet. In addition, there are few barriers to entry into our current and contemplated markets, and new competitors may enter our current or future markets at any time. We have recently seen electronics and appliance retailers adding limited furniture products in their stores. Our existing competitors or new entrants into our industry may use a number of different strategies to compete against us, including aggressive advertising, pricing and marketing, extension of credit to customers on terms more favorable than we offer, and expansion by our existing competitors or entry by new competitors into markets where we currently operate. Competition from any of these sources could cause us to lose market share, revenues and customers, increase expenditures or reduce prices, any of which could have a material adverse effect on our results of operations. If we fail to anticipate changes in consumer preferences, our sales may decline. Our products must appeal to our target consumers whose preferences cannot be predicted with certainty and are subject to change. Our success depends upon our ability to anticipate and respond in a timely manner to fashion trends relating to home furnishings. If we fail to identify and respond to these changes, our sales of these products may decline. In addition, we often make commitments to purchase products from our vendors in advance of proposed delivery dates. Significant deviation from the projected demand for products that we sell may have an adverse effect on our results of operations and financial condition, either from lost sales or lower margins due to the need to reduce prices to dispose of excess inventory. 6 We import a substantial portion of our merchandise from foreign sources. Changes in exchange rates or tariffs could impact the price we pay for these goods, resulting in potentially higher retail prices and/or lower gross profit on these goods. During 2012, approximately 75% of the product costs of our furniture purchases were for goods not produced domestically. All of these purchases were denominated in U.S. dollars. As exchange rates between the U.S. dollar and certain other currencies become unfavorable, the likelihood of price increases from our vendors increases. Some of the products we purchase are also subject to tariffs. If tariffs are imposed on additional products or the tariff rates are increased our vendors may increase their prices. Such price increases, if they occur, could have one or more of the following impacts: · we could be forced to raise retail prices so high that we are unable to sell the products at current unit volumes; · if we are unable to raise retail prices commensurately with the cost increases, gross profit as recognized under our LIFO inventory accounting method could be negatively impacted; or · we may be forced to find alternative sources of comparable product, which may be more expensive than the current product, of lower quality, or the vendor may be unable to meet our requirements for quality, quantities, delivery schedules or other key terms. Significant fluctuations and volatility in the cost of raw materials and components could adversely affect our profits. The primary materials our vendors use to produce and manufacture our products are various woods and wood products, resin, steel, leather, cotton, and certain oil based products. On a global and regional basis, the sources and prices of those materials and components are susceptible to significant price fluctuations due to supply/demand trends, transportation costs, government regulations and tariffs, changes in currency exchange rates, price controls, the economic climate, and other unforeseen circumstances. Significant increases in these and other costs in the future could materially affect our vendors’ costs and our profits as discussed above. We are dependent upon the ability of our third-party producers, many of whom are located in foreign countries, to meet our requirements; any failures by these producers to meet our requirements, or the unavailability of suitable producers at reasonable prices may negatively impact our ability to deliver quality products to our customers on a timely basis or result in higher costs or reduced net sales. We source substantially all of our products from non-exclusive, third-party producers, many of which are located in foreign countries. Although we have long-term relationships with many of our suppliers, we must compete with other companies for the production capacity of these independent manufacturers. We regularly depend upon the ability of third-party producers to secure a sufficient supply of raw materials, adequately finance the production of goods ordered and maintain sufficient manufacturing and shipping capacity. Although we monitor production in third party manufacturing locations, we cannot be certain that we will not experience operational difficulties with our manufacturers, such as the reduction of availability of production capacity, errors in complying with product specifications, insufficient quality control, failures to meet production deadlines or increases in manufacturing costs. Such difficulties may negatively impact our ability to deliver quality products to our customers on a timely basis, which may, in turn, have a negative impact on our customer relationships and result in lower net sales. We also require third-party producers to meet certain standards in terms of working conditions, environmental protection and other matters before placing business with them. As a result of costs relating to compliance with these standards, we may pay higher prices than some of our competitors for products. In addition, failure by us or our independent manufacturers to adhere to labor or other laws or business practices accepted as ethical, and the potential litigation, negative publicity and political pressure relating to any of these events, could disrupt our operations or harm our reputation. 7 Our revenue could be adversely affected by a disruption in our supply chain. Disruptions to our supply chain could result in late arrivals of product. This could negatively affect sales due to increased levels of out-of-stock merchandise and loss of confidence by customers in our ability to deliver goods as promised. The rise of oil and gasoline prices could affect our profitability. A significant increase in oil and gasoline prices could adversely affect our profitability. Our distribution system, which utilizes three distribution centers and multiple home delivery centers to reach our markets across 17 Southern and Midwestern states, is very transportation dependent. Additionally, we deliver substantially all of our customers’ purchases to their homes. If transportation costs exceed amounts we are able to effectively pass on to the consumer, either by higher prices and/or higher delivery charges, then our profitability will suffer. Because of our limited number of distribution centers, should one become damaged, our operating results could suffer. We utilize three large distribution centers to flow our merchandise from the vendor to the consumer. This system is very efficient for reducing inventory requirements, but makes us operationally vulnerable should one of these facilities become damaged. Our information technology infrastructure is vulnerable to damage that could harm our business. Our ability to operate our business from day to day, in particular our ability to manage our point-of-sale, credit operations and distribution system, largely depends on the efficient operation of our computer hardware and software systems. We use management information systems to communicate customer information, provide real-time inventory information, manage our credit portfolio and to handle all facets of our distribution system from receipt of goods in the DCs to delivery to our customers’ homes. These systems and our operations are vulnerable to damage or interruption from: · power loss, computer systems failures and internet, telecommunications or data network failures; · operator negligence or improper operation by, or supervision of, employees; · physical and electronic loss of data or security breaches, misappropriation and similar events; · computer viruses; · intentional acts of vandalism and similar events; and · tornadoes, fires, floods and other natural disasters. Any failure due to any of these causes, if it is not supported by our disaster recovery plan and redundant systems, could cause an interruption in our operations and result in reduced net sales and profitability. We may incur costs resulting from security risks we face in connection with our electronic processing and transmission of confidential customer information. We accept electronic payment cards in our stores and over the internet. Amounts tendered through payment card transactions represented approximately 54% of our business in 2012. We may in the future become subject to claims for purportedly fraudulent transactions arising out of the actual or alleged theft of credit or debit card information, and we may also be subject to lawsuits or other proceedings in the future relating to these types of incidents. Proceedings related to theft of credit or debit card information may be brought by payment card providers, banks and credit unions that issue cards, cardholders (either individually or as part of a class action lawsuit) and federal and state regulators. Any such proceedings could distract our management from running our business and cause us to incur significant unplanned losses and expenses. Consumer perception of our brand could also be negatively affected by these events, which could further adversely affect our results and prospects. The terms of our revolving credit facility impose operating and financial restrictions on us, which may constrain our ability to respond to changing business and economic conditions. 8 Our current revolving credit facility contains provisions which limit our ability to, among other things, incur additional indebtedness, incur certain types of liens, pay cash dividends, redeem capital stock, engage in sale leaseback transactions or real estate sales in excess of $100.0 million. In addition, our obligations under the revolving credit facility are secured by interests in substantially all of our personal property, primarily our inventories, accounts receivable and cash. In the event of a significant loss in value of our inventory the amount available to borrow will be reduced.In the event of insolvency, liquidation, dissolution or reorganization, the lenders under our revolving credit facility would be entitled to payment in full from our pledged assets before distributions, if any, were made to our stockholders. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES Stores Our retail store space at December 31, 2012 totaled approximately 4.4 million square feet for 122 stores compared to 119 stores at December 31, 2011.The following table sets forth the number of stores we operated at December 31, 2012 by state: State Number of Stores State Number of Stores Florida 29 Maryland 4 Texas 22 Kentucky 3 Georgia 16 Arkansas 2 North Carolina 8 Ohio 2 Virginia 8 Indiana 1 Alabama 7 Kansas 1 South Carolina 7 Mississippi 1 Tennessee 6 Missouri 1 Louisiana 4 The 45 retail locations which we owned at December 31, 2012 had a net book value for land and buildings of $90.3 million.Additionally, we have eight leased locations with a net book value of $17.6 million which, due to financial accounting rules, are included on our balance sheets.The remaining 69 locations are leased by us with various termination dates through 2032 plus renewal options. 9 Distribution Facilities We lease or own regional distribution facilities in the following locations: Location Owned or Leased Approximate Square Footage Braselton, Georgia Leased Coppell, Texas Owned Lakeland, Florida Owned Colonial Heights, Virginia Owned Fairfield, Ohio Leased Theodore, Alabama Leased Memphis, Tennessee Leased We also use five cross-dock facilities which are attached to retail locations. Corporate Facilities Our executive and administrative offices are located at 780 Johnson Ferry Road, Suite 800, Atlanta, Georgia. These leased facilities contain approximately 48,000 square feet of office space on two floors of a suburban mid-rise office building. We also lease 7,000 square feet of office space in Chattanooga, Tennessee for our credit operations. For additional information, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this report under Item 7 of Part II. ITEM 3.LEGALPROCEEDINGS There are no material pending legal proceedings to which we are a party or of which any of our properties is the subject. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. 10 PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our two classes of common stock trade on The New York Stock Exchange (“NYSE”). The trading symbol for the common stock is HVT and for Class A common stock is HVT.A. The table below sets forth the high and low sales prices per share as reported on the NYSE and the dividends declared for the last two years: Common Stock Class A Common Stock Quarter Ended High Low Dividend Declared High Low Dividend Declared March 31 $ $ $
